DETAILED ACTION
	Claims 1-6 and 8-15 are currently pending.  Claims 1-6, 8-11 and 13-15 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant's amendments and arguments filed 06/09/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 06/09/2022, it is noted that claim 1 has been amended and claims 14-15 have been newly added and no new matter or claims have been added.
New Objections/Rejections:
The following objections/rejections are newly applied based on Applicant’s claim amendments.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 contains the limitation of silicone volatile solvent.  Claim 1 is directed to at least one volatile solvent selected from volatile silicone oils.  Claim 14 recites the at least one volatile solvent selected form volatile silicone oils.  It is clear Applicant is referring back to the volatile silicone oils, however it would be remedial to use the same language in each instance, whereas claim 15 uses silicone volatile solvent in place of the volatile silicone oil.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 14: Claim 11 is directed to the volatile solvent comprises at least 80% by weight of a silicone solvent.  Claim 14 contains the limitation in that the at least one volatile solvent selected from volatile silicone oils constitutes at least 80% by weight relative to total weight of volatile solvents in the emulsion.  Instant claim 1 is directed to the composition comprising from 10-20% by weight of at least one volatile solvent selected from volatile silicone oils.  Instant claim 1 teaches only volatile silicone oils as the volatile solvent and therefore the metes and bounds of claim 11 and 14 allowing for additional volatile solvents is unclear.

Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/104163 (previously applied) in view of US 2006/0019848 (previously applied), US 5,800,816 (previously applied) and US 2003/0064037 (previously applied) as evidenced by Encyclopedia.com (previously applied).
Regarding claims 1 and 2, the limitation of a water in oil emulsion is met by the ‘163 publication teaching water in oil emulsion as a cosmetic composition (title).
 The limitation of from 25% to 45%, 30-40%, by weight of an aqueous phase comprising water and at least one polyol is met by the ‘163 publication teaching an emulsion comprising glycerol at 5%, water at qs to 100 and preserving agents at 0.2 as a phase, which leads to phase B1 being present at 58 wt% (Example 3, 100% - ingredients other than glycerol, water and preserving agents in phase B1 = 58.2 wt%). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of water and therefor aqueous phase present in the composition as the ‘163 publication teaches a range of concentrations for ingredients present in the composition (page 11, lines 10-20), wherein the water is taught to be the balance to 100% after the other ingredients in the components are considered.  Thus optimizing any ingredient in the sunscreen compositions would results in a change of the amount of water present.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
The limitation of 25-50% by weight of a mixture of oils is met by the ‘163 publication teaching a mixture of polar oils being used (page 8, lines 5-15) wherein phase A components are taught to be 24.5 wt% (Example 3), wherein the component of phase A are taught to be oil components (instant claims teach polyglycerol esters to be the first oil thus teaching polyglyceryl-3 diisostearate and polyglyceryl polyricinoleate being oils, beeswax, jojoba oil are taught as oils by the ‘163 publication teaching wax and oils to be part of the fatty phase page 10, lines 1-5, dicaprylyl ether taught by claim 12).
The limitation of at least one volatile solvent is met by the ‘163 publication teaching 5% ethanol (Example 3), wherein the instant specification evidenced ethanol is a volatile solvent (page 15, lines 5-15).
	The limitation of a gelling compound for gelling at least one of said oils or for gelling the mixture of said oils is met by the ‘163 publication teaching lipophilic thickeners including hectorite and its derivatives (page 15, lines 10-15).
	The limitation of coloring matter is met by the ‘163 publication teaching titanium dioxide particles (page 6, lines 30-40), wherein the instant specification evidences titanium dioxide is a mineral pigment (page 16, first paragraph).
	The limitation of the emulsion being characterized in that the mixture of oils comprise at least one first oil selected from esters of polyglycerol, at least one second oil selected from fatty acid  monoesters comprising at least one saturated C16-C20 alkyl chain and at least one third oil selected from C10-C26 saturated monoalcohols is met by the ‘163 publication teaching polyglyceryl ricinoleate (example 3), an elected first oil, preferably polar oils chosen from isostearyl behenate (page 9, lines 40-50) which is taught to be an equivalent hydrocarbon base to the elected isostearyl isostearate (page 8, lines 27-45) and the oil is taught to be selected form a group which include fatty alcohols such as octyldodecanol (page 9, lines 5-10), wherein the ‘163 publication teaches mixtures of the polar components (page 8, lines 5-15).  Thus the ‘163 publication teaches each of the oil components and teaches mixtures of such components.
	The limitation of a makeup lip product is an intended use limitation.  The ‘163 publication teaches the composition using cosmetically active ingredients (abstract) which can be applied to the skin (page 16, line 5) and thus is capable of application on the lips absent factual evidence to the contrary.
	The limitation of the emulsion contains no non-volatile silicone compounds is met by the ‘163 publication teaches examples which contain no non-volatile silicone compounds (Examples 1-3).
	Regarding claims 3-4, the limitation of the first oil is a mixture comprising a first ester selected from esters of a polyglycerol and of an aliphatic carboxylic acid comprises form 16 to 20 atoms of carbon selected from polyglyceryl-2-triisostearate and polyglycerol-2-isostearate and mixtures thereof and a second ester selected form polyglyceryl polyricinoleate is met by the ‘163 publication teaching non-volatile oils include polyglycerol 2 triisostearate (page 9, lines 20-25) and polyglyceryl polyricinoleate (example 3).
	Regarding claim 5, the limitation of characterized in that the second oil is non-hydroxylated monoester having at least one C16-C20 alkyl chain selected from the group consisting of isostearyl isostearate is met by the ‘163 publication teaching preferably polar oils chosen from isostearyl behenate (page 9, lines 40-50) which is taught to be an equivalent hydrocarbon base to the elected isostearyl isostearate (page 8, lines 27-45).
	Regarding claim 6, the limitation of characterized in that it comprises between 10% to 20% weight relative to the weight of the emulsion of oil having an ester function is met by the ‘163 publication teaching polyglyceryl-2-diisostearate at 2%, polyglycerl-3 polyricinoleate at 2% and jojoba oil is present at 10% (Example 3, claim 15), wherein encyclopedia.com evidenced that jojoba oil contains ester, thus teaching the amount of ester being 14% in the oil phase.
	Regarding claim 11, the limitation of water represents from 30% to 40% by weight is met by the ‘163 publication teaching 53.1% water (Example 3, 100%-all ingredients other than water = 53.1%). The water is taught to be the balance to 100% after the other ingredients in the components are considered.  Thus optimizing any ingredient in the sunscreen compositions would results in a change of the amount of water present.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	The limitation of the polyol represents from 3% to 15% by weight is met by the ‘163 publication teaching 5% glycerol (Example 3).
	The limitation of the first oil is a mixture comprising at least two non-hydroxylated esters of polyglycerol and of C16 to C20 fatty acid and represents form 1% to 15% by weight is met by the ‘163 publication teaching polyglyceryl-3-diisostearate and polyglyercyl 3 polyricinoleate both present at 2%, leading to 4% (Example 3) the ‘163 publication teaching non-volatile oils include polyglycerol 2 triisostearate (page 9, lines 20-25) and polyglyceryl polyricinoleate (example 3), thus teaching the elected first oil.
	The limitation of the second oil is a non hydroxylated monoester comprising at least two saturated C16 to C20 alkyl chains and represents from 1 to 15% by weight and a third oil is a C10 to C26 saturated monoalcohol and represents from 10 to 30% by weight is met by the ‘163 publication teaching polyglyceryl ricinoleate (example 3), an elected first oil, preferably polar oils chosen from isostearyl behenate (page 9, lines 40-50) which is taught to be an equivalent hydrocarbon base to the elected isostearyl isostearate (page 8, lines 27-45) and the oil is taught to be selected from a group which include fatty alcohols such as octyldodecanol (page 9, lines 5-10), wherein the ‘163 publication teaches mixtures of the polar components (page 8, lines 5-15).  Thus the ‘163 publication teaches each of the oil components and teaches mixtures of such components.  The ‘163 publication teaches oil components being present at 0.5 and 10% by weight (Example 3), thus teaching know concentrations of oil components to be included in the composition.  Additionally the ‘163 publication teaches any commonly used ingredients used in the cosmetic field are additives to the composition (page 14, lines 25-35) wherein the amounts of such ingredients are selected to take advantage of the properties intrinsically associated with the composition in accordance with the invention page 15 line 45 to page 16, line 5), thus indicating the amounts of the ingredients in the composition are optimizable.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	The limitation of the gelling compound and represents from 0.1 to 1% by weight is met by the ‘163 publication teaches xanthan gum present at 0.2% wherein xanthan gum is a gelling agent and additional gelling agents are taught to include hectorite (example 3, page 14, line 40-page 15, line 15).
	The limitation of the coloring matter represents from 0.1 to 5% by weight is met by the ‘163 publication teaching 10% Matlake OPA (example 3) wherein TiO2 and OPA are taught to be composite particles used in the composition (page 6, lines 30-40), wherein the instant specification evidences titanium dioxide is a mineral pigment (page 16, first paragraph).

	The ‘163 publication does not specifically teach from 10% to 20% by weight of at least one volatile solvent selected from volatile silicones wherein the emulsion contains no volatile alcohol (claim 1).
	The ‘163 publication does not specifically teach from 0.5% to 10% by weight of an ethyl cellulose dissolved in at least one of said oils or in the mixture of said oils (claim 1). 
The ‘163 publication does not specifically teach from 0.05% to 5% of a gelling compound for gelling at least one of said oils or gelling the mixture of said oils (claim 1), wherein the oil gelling compound is a hectorite modified with a quaternary alkylammonium chloride and represents from 0.1 to 1% by weight relative to the weight of the emulsion (claim 10-11). 
The ‘163 publication does not specifically teach volatile solvent is selected from silicone oils (claim 7), the volatile solvent comprises at least 80% by weight of a silicone solvent (claim 11) at least 90% by weight relative to total weight of volatile solvents in the emulsion (claim 14).
The ‘163 publication does not specifically teach that the polymer is dissolved in the third oil (claim 8) specifically the third oil is octyldodecanol and the polymer is ethyl cellulose (claim 9).
The ‘848 publication teaches topical compositions (abstract).  The compositions are taught to include a water insoluble, fatty alcohol soluble polysaccharide polymer blended with a polymeric polyol ester.  The combination of these two types of molecules results in a softly gelled system which slowly releases the ester (the shine component) [0009].  The polysaccharide polymer is taught to be preferably ethyl cellulose at from about 0.1 to about 20% by weight [0010].  The amount of polyol such as glycerol is taught be from about 5 to about 90% by weight of the compositions ([0012], [0014]).  Fatty alcohols are taught to include octyldodecanol at about 2 to about 80% by weight [0015], reads on 3rd oil of claim 11.  Additional emolliency is taught by advantageously incorporating other polar emollients such as liquid fatty acids (e.g. isostearic acid) or relative polar liquids non-polymeric fatty acids esters such as glyceryl mono and/or dialkyl esters.  Such materials not only add to the emolliency of the product, but as liquids can be also aid in improving the solubility of the polysaccharide in the polymeric ester [0017].  The viscosity is also ultimately affected by the amount of gellant used relative to the amount of polar oil [0021].  The composition is taught to be used as cosmetics such as sunscreen [0027] and can include pigments such as yellow [0026].  Ethyl cellulose is taught to be used at 0.624 weight percent (Example 1).
The ‘816 patent teaches cosmetic compositions which comprise volatile solvents (abstract).  The compositions are taught to be water in oil emulsions, wherein the compositions includes sunscreens (column 4, lines 35-45).  Volatile solvents are taught to be elected form a group including cyclomethicone and ethanol (claim 5) wherein the volatile solvent is present from 1 to 40 % (claim 9).  The use of cyclomethicone for ethanol reads on the volatile solvent comprises at least 80% by weight of silicone solvent, thus teaching the volatile solvent being cyclomethicone reading on claim 11 and contains no volatile alcohol reading on claim 1.
The ‘037 publication teaches a sunscreen composition (title) wherein the inorganic thickeners are taught to include oil swelling clays from 0.2 to 0.5% such as quaternary ammonium modified hectorite, specifically benzyldimethylstearyl ammonium hectorite with the tradename Bentone 38 [0077].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethyl cellulose with octyl dodecanol in the amounts taught by the ‘848 publication in the composition taught by the ‘163 publication because the ‘848 publication using ethyl cellulose and octyl dodecanol in a cosmetic composition to obtain the desired viscosity of the composition [0021] and the ‘163 publication teaches additives are known to be used in the cosmetic composition including hydrophilic or lipophilic thickeners and polymers used in cosmetic and or dermatological field (page 14, lines 25-35).  One of ordinary skill in the art at the time the invention was made would be motivated to use the octyl dodecanol and ethyl cellulose to control the viscosity of the composition of the ‘163 publication because the ‘163 publication teaches thickeners are taught to include cellulose polymer (page 14, lines 40-50) and fatty alcohols includes octyldodecanol (page 9, lines 5-10), thus the ‘163 publication teaches the use of both ingredients and the ‘848 publication teaches they are specifically known to be used in combination in the claimed amounts in a cosmetic composition.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘163 publication and the ’848 publication are both directed to sunscreen cosmetic compositions (‘163: page 3, lines 30-35; ‘848: [0027]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of octyldodecanol and ethyl cellulose in the composition taught by the ‘163 publication because the ‘848 publication teaches a range of these ingredients are known to be used in cosmetic composition wherein the ratio of the ingredients is taught to affect the viscosity of the composition.    As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  The elected third oil and polymer are taught to be used, wherein the components are mixed and thus the polymer would dissolved in said oil, absent factual evidence to the contrary, which is additionally taught by the ‘848 publication teaching the polysaccharide polymer is soluble in fatty alcohols [0010]. 
It would have been obvious to one of ordinary skill in the art to substitute a first volatile solvent, ethanol, as taught by the ‘163 publication with a second volatile solvent, cyclomethicone, as taught by the ‘816 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using cyclomethicone as taught by the ‘816 patent in place of ethanol taught by the ‘163 publication because the ‘816 patent teaches the interchangeability of ethanol and cyclomethicone.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using cyclomethicone in the amounts taught by the ‘816 patent because the ‘816 patent and the ‘163 publication are both directed to sunscreen compositions which contain volatile solvents.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in optimizing the amount of volatile solvent present because the ‘816 patent teaches a wide range of volatile solvent is known to be used in sunscreen composition.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the quaternary ammonium modified hectorites as taught by the ‘037 publication in the amount taught by the ‘037 publication for the compositions taught by the ‘163 publication because the ‘163 publication teaches UV reducing skin compositions which include hectorite lipophilic thickeners for instance those sold under the Bentone trade name and the ‘037 publication teaches sunscreen compositions which include thickeners including specifically the commercially available benzyldimethyl stearyl ammonium hectorite tradename Bentone, thus teaching specifically know thickening agents to be used in sunscreen compositions wherein the ‘163 publication is directed to thickened sunscreen compositions, thus it would have been obvious to use known specific hectorite thickeners taught by the ‘037 publication for the general disclosure of hectorite thickeners taught to be used in the ‘163 publication.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/104163, US 2006/0019848 (Applicant provided), US 5,800,816 and US 2003/0064037 as applied to claims 1-6, 8-11 and 14 above, and further in view of US 2005/0019086 (previously applied) and US 2012/0204892 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-11 are taught by the combination of the ‘163 publication, the ‘848 publication, the ‘816 patent and the ‘037 publication.  
The combination of references does not specifically teach a bottle provided with an applicator and a cap, the bottle containing an emulsion according to claim 1, said applicator being a brush or a cellular foam (claim 13).
The ‘086 publication teaches a lotion application apparatus is configured by a combination of a lotion container to carry the lotion therein and a container cap both have a cylindrical shape and are connected to one another.  The lotion application apparatus can be extendable to reach desired body part which compact enough to carry around in the shortened slat.  A part of a sponge is inserted in the lotion container to be soaked with the lotion and a sponge cap is provided to cover the sponge (abstract).  Lotion is taught to be used to avoid sunburn when exposed to the sun, specifically sunscreen.  It is difficult to apply lotion on one’s back ([0003], [0034]).  The sponge portion is used to apply lotion to the body [0009].  The material for the sponge portion is not limited [0028].
The ‘892 publication teaches a cosmetic devices [0001].  Sponge material is taught to include cellular foam [0030].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the container taught by the ‘086 publication for the cosmetic composition taught by the ‘163 publication because the ‘086 publication teaches a container used for lotions such as sunscreens and the ‘163 publication is directed to a composition is directed to a cosmetic composition with UV screening agents (abstract) wherein the composition is used topically for photoprotection of the skin and hair (page 1,lines 5-10), thus it would be obvious to use a composition known to be used to block sun in a container known to hold sunscreen compositions.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the container taught by the ‘086 publication for the composition taught by the ‘163 publication because the ‘086 publication teaches the container with applicator to be used to reach parts of the body during application, thus motivating one of ordinary skill to use a container with the applicator sponge in order to provide easier application to hard to reach portions of the skin, wherein the ‘163 publication teaches the composition to be applied topically.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use cellular foam for the sponge material of the application of the ‘086 publication because the ‘086 publication teaches the applicator to be a sponge wherein the material forming it is not limited and the ‘892 publication teaches cellular foam to be a sponge material used in cosmetic devices, thus the ‘892 publication teaches specific sponge material known to be used in cosmetic devices and would be an obvious use for the sponge in the ‘086 publication.
	New Rejection:
	The following rejection is newly applied based on Applicant’s newly added claims.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/104163, US 2006/0019848 (Applicant provided), US 5,800,816 and US 2003/0064037 as applied to claims 1-6, 8-11 and 14 above, and further in view of US 5,804,173.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-6, 8-11 and 14 are taught by the combination of the ‘163 publication, the ‘848 publication, the ‘816 patent and the ‘037 publication.  
	The combination of references does not specifically teach the silicone volatile solvent selected from a group which includes hexamethyl disiloxane (claim 15).
	The ‘173 patent teaches a personal care composition comprising a volatile hydrophobic solvent (abstract).  Preferred silicones useful as the volatile hydrophobic solvent composition are cyclomethicones for example hexamethyl disiloxane (column 15, lines 10-25).
It would have been obvious to one of ordinary skill in the art to substitute a volatile silicone solvent as taught by the ‘816 patent with a second volatile silicone solvent, hexamethyl disiloxane as taught by the ‘173 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	It would have been prima facie obvious to one of ordinary skill in the art to use hexamethyl disiloxane in the composition taught by the ‘163 publication, the ‘848 publication, the ‘816 patent and the ‘037 publication because the ‘816 patent teaches cyclodimethicone and the ‘173 patent teaches specific preferred cyclodimethicones.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘173 patent is directed to a topical composition (column 15, lines 45-48) and the ‘163 publication is directed to a topical composition.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the rejection specifically refers to Example 3 of the ‘163 publication but this composition comprises 5% alcohol, which would be understood to refer to the volatile alcohol.  The ‘163 publication focus on the use of polar volatile materials and fails to teach silicone volatile oil, which is non-polar and excludes volatile alcohol.  There is no basis in the art for reducing much less eliminating alcohol from the composition of Example 3 of the WO ‘163 publication.
	In response, the ‘163 publication teaches organic solvents may be lower alcohols and polyols and specifically teaches the use of ethanol (page 14, lines 35-40, Example 3).  The ‘163 publication does not teach away from the use of alternative solvents or require that ethanol specifically be present. Additionally, it lists the additives may be chosen from any other ingredients commonly used in cosmetics (page 14, lines 28-35).  The ‘816 patent teaches cosmetic compositions which comprise volatile solvents (abstract).  The compositions are taught to be water in oil emulsions, wherein the compositions include sunscreens (column 4, lines 35-45).  Volatile solvents are taught to be elected from a group including cyclomethicone and ethanol (claim 5) wherein the volatile solvent is present from 1 to 40 % (claim 9).  The use of cyclomethicone for ethanol reads on the volatile solvent comprises at least 80% by weight of silicone solvent wherein the compositions contains no volatile alcohol.
	Applicant argues the ‘848 publication does not cure this deficiency since it fails to suggest the use of volatile silicone oil.  The ‘816 patent is irrelevant to the emulsion of claim 1 since it requires the non-volatile silicone resin as an essential compound for its’ purpose.  The ‘037 publication is also unrelated and do not remedy the deficiencies of the ‘163 publication.
	In response, the ‘816 patent is directed to a sunscreen composition which is an oil emulsion.  Volatile solvents are taught to be used wherein cyclomethicone and ethanol are specifically named as volatile solvents, thus teaching their interchangeability as volatile solvents in a sunscreen topical emulsion composition.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using cyclomethicone as taught by the ‘816 patent in place of ethanol taught by the ‘163 publication because the ‘816 patent teaches the interchangeability of ethanol and cyclomethicone.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using cyclomethicone in the amounts taught by the ‘816 patent because the ‘816 patent and the ‘163 publication are both directed to sunscreen compositions which contain volatile solvents.
	Applicant argues the ‘086 publication and the ‘892 publication do not remedy the deficiencies of the above reference.
	In response, the arguments are addressed above when first presented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613